Title: To Thomas Jefferson from Arthur S. Brockenbrough, 25 August 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
Augt 25. 1825
I send you an acct of Gowan & Marx of London handed in by Mr Gilmer where in you will see there is a Balance due the U. Va £41.1.6 sterling—& their letter to Mr Gilmer—I also send you a letter from Dr Boswell informing us of his having forward’d the 2 Boxes of Minerals the receipt of which you have been informed of—I have replied to his letter  acknowledging the receipt of the minerals & as There are many applications to know if the Law Professor will probably commence his lectures this session—If not asking too much will you do me to favor to inform me on the subject—Be pleased to send your receipts for the Bills of Exchance  that I may file them with my vouchers as the time is approaching for me to  Make up my accounts. I should  done myself the pleasure of calling on you before this, but for the increase of  the difficulty of hearing which renders it unpleasant to be in company—I therefore beg you will not think it’s for the want of respect I have not waited on you—I hope to hear you are geting the better of your malady & that we may look for the pleasure of your company here ’ere long—with the highest respect I am sir your Obt SevtA. S. BrockenbroughP.S. Be pleased to return the enclosed